Exhibit 10.1

May 17, 2017

Modern Media Acquisition Corp.

1180 Peachtree Street, N.E., Suite 2400

Atlanta, GA 30309

 

Re: Initial Public Offering

Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and between Modern Media Acquisition Corp., a
Delaware corporation (the “Corporation”), and Macquarie Capital (USA) Inc.,
EarlyBirdCapital, Inc., I-Bankers Securities, Inc. and Cowen and Company, LLC
(together, the “Underwriter”), relating to an underwritten initial public
offering (the “Public Offering”), of 20,700,000 of the Corporation’s units
(including up to 2,700,000 units that may be purchased to cover over-allotments,
if any) (the “Units”), each comprised of one share of the Corporation’s common
stock, par value $0.0001 per share (the “Common Stock”), one right to receive
one-tenth of one share of Common Stock (each, a “Right”), and one-half of one
warrant (each, a “Warrant”). Each whole Warrant will entitle the holder thereof
to purchase one share of Common Stock at a price of $11.50 per share, subject to
adjustment. The Units shall be sold in the Public Offering pursuant to a
registration statement on Form S-1, as initially filed with the Commission (as
defined below) on March 8, 2017, and as has been amended and supplemented from
time to time, including after the effectiveness thereof and related prospectus
(the “Prospectus”) filed by the Corporation with the U.S. Securities and
Exchange Commission (the “Commission”) and the Corporation has been approved to
have the Units listed on the NASDAQ Capital Market. Certain capitalized terms
used herein are defined in paragraph 11 hereof.

In order to induce the Corporation and the Underwriter to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Modern Media Sponsor, LLC (the “Sponsor”) and the undersigned
individuals, each of whom is a director or member of the Corporation’s
management team (each, an “Insider” and collectively, the “Insiders”) hereby
agree with the Corporation as follows:

1. The Sponsor and each Insider agrees that if the Corporation seeks stockholder
approval of a proposed Initial Business Combination, then in connection with
such proposed Initial Business Combination, such stockholder shall (i) vote any
shares of Capital Stock owned by it or him in favor of any proposed Initial
Business Combination and (ii) not redeem any shares of Common Stock owned by it
or him in connection with such stockholder approval.

2. The Sponsor and each Insider hereby agrees that in the event that the
Corporation fails to consummate an Initial Business Combination within 18 months
from the closing of the Public Offering (or 21 months from the closing of the
Public Offering if the Corporation has executed a letter of intent, agreement in
principle or definitive agreement for an Initial Business Combination within 18
months from the closing of the Public Offering but have not completed the
Initial Business Combination within such 18 month period), or such later period
approved by the Corporation’s stockholders in accordance with the Corporation’s
amended and restated certificate of incorporation, the Sponsor and each Insider
shall take all reasonable steps to cause the Corporation to (i) cease all
operations except for the purpose of winding up, (ii) as promptly as reasonably
possible but not more than ten business days thereafter, subject to lawfully
available funds therefor, redeem the Common Stock



--------------------------------------------------------------------------------

sold as part of the Units in the Public Offering (the “Public Shares”), at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account deposits
(which interest shall be net of taxes payable and less up to $50,000 to pay
dissolution expenses), divided by the number of then-outstanding Public Shares,
which redemption will completely extinguish all Public Stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Corporation’s
remaining stockholders and the Corporation’s board of directors, dissolve and
liquidate, subject in each case to the Corporation’s obligations under Delaware
law to provide for claims of creditors and the requirements of other applicable
law. The Sponsor and each Insider agrees to not propose any amendment to the
Corporation’s second amended and restated certificate of incorporation that
would affect the substance or timing of the Corporation’s obligation to redeem
100% of the Public Shares if the Corporation does not complete an Initial
Business Combination within 18 months from the closing of the Public Offering
(or 21 months, as applicable), unless the Corporation provides its Public
Stockholders with the opportunity to redeem their shares of Common Stock upon
approval of any such amendment at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
earned on the trust account deposits (which interest shall be net of taxes
payable), divided by the number of then-outstanding Public Shares.

The Sponsor and each Insider acknowledges that it or he has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Corporation as a result of any liquidation of the
Corporation with respect to the Founder Shares held by it or him. The Sponsor
and each Insider hereby further waives, with respect to any Founder Shares or
any Public Shares acquired by it or him, during or after this Public Offering,
if any, any redemption rights it or he may have in connection with the
consummation of an Initial Business Combination, including, without limitation,
any such rights available in the context of a stockholder vote to approve such
Initial Business Combination or in the context of a tender offer made by the
Corporation to purchase shares of Common Stock (although the Sponsor and the
Insiders shall be entitled to redemption and liquidation rights with respect to
Public Shares it or they hold if the Corporation fails to consummate an Initial
Business Combination within 18 months from the date of the closing of the Public
Offering (or 21 months, as applicable)).

3. Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not,
without the prior written consent of Macquarie Capital (USA) Inc., (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations of the Commission promulgated thereunder, with respect to any Units,
shares of Capital Stock, Rights, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Capital Stock owned by it,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic

 

2



--------------------------------------------------------------------------------

consequences of ownership of any Units, shares of Capital Stock, Rights,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Capital Stock owned by it, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (iii) publicly
announce any intention to effect any transaction, including the filing of a
registration statement, specified in clause (i) or (ii). Each of the Insiders
and the Sponsor acknowledges and agrees that, prior to the effective date of any
release or waiver of the restrictions set forth in this paragraph 3 or paragraph
7 below, the Corporation shall announce the impending release or waiver by press
release through a major news service at least two business days before the
effective date of the release or waiver. Any release or waiver granted shall
only be effective two business days after the publication date of such press
release. Notwithstanding the foregoing, the provisions of this paragraph will
not apply to: (i) a transfer not for consideration if the transferee agrees in
writing to be bound by the same terms described in this Letter Agreement to the
extent and for the duration that such terms remain in effect at the time of the
transfer; (ii) a disposition to the Corporation pursuant to paragraph 5 of this
Letter Agreement; (iii) a transfer, in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (iv) a transfer,
in the case of an individual, pursuant to a qualified domestic relations order;
(v) a transfer in the event of the Corporation’s liquidation prior to the
completion of an Initial Business Combination; (vi) a transfer by virtue of the
laws of the State of Delaware or the Sponsor’s amended and restated limited
liability company agreement upon dissolution of the Sponsor; and (vii) a
transfer in the event of the Corporation’s completion of a liquidation, merger,
stock exchange or other similar transaction which results in all of the
Corporation’s stockholders having the right to exchange their shares of Common
Stock for cash, securities or other property subsequent to the completion of an
Initial Business Combination.

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any direct or indirect
shareholders, members or managers of the Sponsor) agrees to indemnify and hold
harmless the Corporation against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened, or any claim whatsoever) to which
the Corporation may become subject as a result of any claim by (i) any vendor
for services rendered or products sold to the Corporation or (ii) a prospective
target business with which the Corporation has discussed entering into an
Initial Business Combination (a “Target”); provided, however, that such
indemnification of the Corporation by the Sponsor shall apply only to the extent
necessary to ensure that such claims by a vendor for services rendered (other
than the Underwriter) or products sold to the Corporation or a Target do not
reduce the amount of funds in the Trust Account to below (i) $10.10 per share of
the Public Shares or (ii) such lesser amount per share of the Public Shares held
in the Trust Account as of the date of the liquidation of the Trust Account, due
to reductions in the value of the trust assets in each case net of the amount of
interest earned on the property in the Trust Account which may be withdrawn to
pay taxes, except as to any claims by a third party who executed a waiver of any
and all rights to seek access to the trust account and except as to any claims
under the Corporation’s indemnity of the Underwriter against certain
liabilities, including liabilities under the Securities Act of 1933, as amended.
In the event that any such executed waiver is deemed to be unenforceable against
such third party, the Sponsor will not be responsible to the extent of any

 

3



--------------------------------------------------------------------------------

liability for such third party claims. The Sponsor shall have the right to
defend against any such claim with counsel of its choice reasonably satisfactory
to the Corporation if, within 15 days following written receipt of notice of the
claim to the Sponsor, the Sponsor notifies the Corporation in writing that it
shall undertake such defense.

5. To the extent that the Underwriter does not exercise its over-allotment
option to purchase up to an additional 2,700,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees that it shall forfeit, at no cost, a number of Founder Shares equal to
675,000 multiplied by a fraction, (i) the numerator of which is 2,700,000 minus
the number of Units purchased by the Underwriter upon the exercise of its
over-allotment option, and (ii) the denominator of which is 2,700,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriter so that the Initial Stockholders will own
an aggregate of 20.0% of the Corporation’s issued and outstanding shares of
Capital Stock after the Public Offering. The Initial Stockholders further agree
that to the extent that the size of the Public Offering is increased or
decreased, the Corporation will effect a stock dividend, stock split or share
repurchase or contribution (or other similar action) back to capital, as
applicable, immediately prior to the consummation of the Public Offering in such
amount as to maintain the ownership of the Initial Stockholders prior to the
Public Offering at 20.0% of its issued and outstanding shares of Capital Stock
upon consummation of the Public Offering. In connection with any such increase
or decrease in the size of the Public Offering, (A) the references to 2,700,000
in the numerator and denominator of the formula in the first sentence of this
paragraph shall be changed to a number equal to 15% of the number of shares
included in the Units issued in the Public Offering and (B) the reference to
675,000 in the formula set forth in the first sentence of this paragraph shall
be adjusted to such number of Founder Shares that the Sponsor would have to
return to the Corporation in order to hold (with all of the pre-Public Offering
stockholders) an aggregate of 20.0% of the Corporation’s issued and outstanding
shares of Capital Stock immediately after the Public Offering.

6. (a) The Sponsor and each Insider hereby agree not to, directly or indirectly,
participate in the formation of, or become an officer or director of, any other
blank check company until the Corporation has entered into a definitive
agreement regarding an Initial Business Combination or the Corporation has
failed to complete an Initial Business Combination within 18 months after the
closing of the Public Offering (or 21 months, as applicable). For the avoidance
of doubt, the Sponsor and each Insider are allowed to participate in the
formation of, or become an officer or director of, another blank check company
upon completion of an Initial Business Combination. For the further avoidance of
doubt, neither Macquarie Group Limited nor any of its affiliates (other than the
Sponsor) are bound by this prohibition.

(b) The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriter and the Corporation would be irreparably injured in the event of a
breach by such Sponsor or Insider of its or his obligations under paragraphs 1,
2, 3, 4, 5, 6(a), 7(a), 7(b), and 9 of this Letter Agreement (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

 

4



--------------------------------------------------------------------------------

7. (a) Except as described below, the Sponsor and each Insider agrees that it or
he shall not Transfer (as defined below) any Founder Shares until the earlier of
one year after the completion of the Corporation’s Initial Business Combination
or earlier if, (x) subsequent to the Initial Business Combination, the last
reported closing price of the Common Stock equals or exceeds $12.00 per share
(as adjusted for stock splits, stock capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after an Initial Business Combination or
(y) the date on which the Corporation completes a liquidation, merger, stock
exchange or other similar transaction after the Initial Business Combination
that results in all of the Corporation’s Public Stockholders having the right to
exchange their shares of Common Stock for cash, securities or other property
(the “Founder Shares Lock-up Period”).

(b) Except as described below, the Sponsor and each Insider agrees that it or he
shall not effectuate any Transfer of Private Placement Warrants or shares of
Common Stock issued or issuable upon the exercise of the Private Placement
Warrants, until 30 days after the completion of an Initial Business Combination
(the “Private Placement Warrants Lock-up Period,” together with the Founder
Shares Lock-up Period, the “Lock-up Periods”).

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and the shares of
Common Stock issued or issuable upon the exercise of the Private Placement
Warrants, are permitted (a) to affiliates of the Sponsor (including, without
limitation, by means of any distribution by the Sponsor of securities to its
members), to the Corporation’s officers or directors, to officers, directors,
members or beneficial owners of the Sponsor, to any affiliates or family members
of the foregoing or to any trust where any of the foregoing is the primary
beneficiary; (b) in the case of any beneficial owner of the Sponsor or an
individual, by gift to a member of one of the members of the beneficial owners
of the Sponsor or individual’s immediate family, to a trust, the beneficiary of
which is a member of one of the beneficial owners of the Sponsor or the
individual’s immediate family, an affiliate of such person or beneficial owner,
or to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of an
Initial Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) in the event of the Corporation’s
liquidation prior to the completion of an Initial Business Combination; (g) by
virtue of the laws of the State of Delaware or the Sponsor’s amended and
restated limited liability company agreement upon dissolution of the Sponsor; or
(h) in the event of the Corporation’s completion of a liquidation, merger, stock
exchange or other similar transaction which results in all of the Corporation’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property subsequent to the completion of an Initial Business
Combination; provided, however, that in the case of clauses (a), (b) and (e),
these permitted transferees must enter into a written agreement agreeing to be
bound by these transfer restrictions.

8. The Sponsor and each Insider represents and warrants that it or he has never
been suspended or expelled from membership in any securities or commodities
exchange or association or had a securities or commodities license or
registration denied, suspended or

 

5



--------------------------------------------------------------------------------

revoked. Each Insider’s biographical information furnished to the Corporation
(including any such information included in the Prospectus) is true and accurate
in all respects and does not omit any material information with respect to the
undersigned’s background. Each Insider’s questionnaire furnished to the
Corporation is true and accurate in all respects. Each Insider represents and
warrants that: it is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and it is not currently a defendant in any such criminal proceeding.

9. Except as disclosed in the Prospectus, neither the Sponsor nor any Insider
nor any affiliate of the Sponsor or any Insider, nor any director or officer of
the Corporation, shall receive from the Corporation any finder’s fee,
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds of the Public Offering held in the
Trust Account prior to the completion of the Initial Business Combination:
repayment of up to an aggregate of $650,000 in unsecured loans made to the
Corporation by the Sponsor; repayment of up to an aggregate of $500,000 in loans
made to the Corporation by the Sponsor; reimbursement for any reasonable
out-of-pocket expenses related to identifying, investigating negotiating and
completing an Initial Business Combination; underwriting discounts, commissions
and other fees and expenses payable to the Underwriter of this offering,
including Macquarie Capital (USA) Inc., an affiliate of the Corporation’s
Sponsor, and repayment of loans, if any, and on such terms as to be determined
by the Corporation from time to time, made by the Sponsor or certain of the
Corporation’s officers and directors to finance transaction costs in connection
with an intended Initial Business Combination, provided, that, if the
Corporation does not consummate an Initial Business Combination, a portion of
the working capital held outside the Trust Account may be used by the
Corporation to repay such loaned amounts so long as no proceeds from the Trust
Account are used for such repayment at the option of the lender. Up to
$1,000,000 of such loans may be convertible into warrants of the post Initial
Business Combination entity at an exercise price of $1.00 per warrant at the
option of the lender. Such warrants would be identical to the Private Placement
Warrants except that, pursuant to Financial Industry Regulatory Authority
(“FINRA”) Rule 5110(g)(1), such warrants, and the shares of Common Stock issued
upon exercise of such warrants, shall not be sold, transferred, assigned,
pledged, or hypothecated, or be the subject of any hedging, short sale,
derivative, put, or call transaction that would result in the effective economic
disposition of such securities by any person for a period of 180 days
immediately following the date of the Underwriting Agreement or commencement of
sales pursuant to the Public Offering, except:

 

  i. the transfer of any security by operation of law or by reason of
reorganization of the Company;

 

  ii. the transfer of any security to any FINRA member firm participating in the
Public Offering and the officers or partners thereof, if all securities so
transferred remain subject to the lock-up restriction in this Section 9 for the
remainder of the time period;

 

6



--------------------------------------------------------------------------------

  iii. the transfer of any security if the aggregate amount of securities of the
Company held by such holder or related person do not exceed 1% of the securities
being offered;

 

  iv. the transfer of any security that is beneficially owned on a pro-rata
basis of all equity owners of an investment fund, provided that no participating
member manages or otherwise directs investments by the fund, and participating
members in the aggregate do not own more than 10% of the equity in the fund; or

 

  v. the exercise or conversion of any security, if all securities received
remain subject to the lock-up restriction in this Section 9 for the remainder of
the time period.

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Corporation.

11. As used herein, (i) “Initial Business Combination” shall mean a merger,
share exchange, asset acquisition, stock purchase, reorganization,
recapitalization or other similar business combination, involving the
Corporation and one or more businesses as described in the Prospectus;
(ii) “Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean the 5,175,000 shares of Common Stock
held by the Initial Stockholders as of the date hereof (up to 675,000 of which
shares are subject to forfeiture depending on the extent to which the
Underwriters’ over-allotment option is exercised, if at all); (iv) “Initial
Stockholders” shall mean the Sponsor and any Insider that holds Founder Shares
immediately prior to the Public Offering; (v) “Private Placement Warrants” shall
mean the warrants to purchase up to 7,050,000 shares of Common Stock of the
Corporation that the Sponsor has agreed to purchase for an aggregate purchase
price of $7,050,000, or $1.00 per warrant, in a private placement that will
close simultaneously with the closing of the Public Offering (including up to an
additional 270,000 of Private Placement Warrants, if the underwriters’
over-allotment option is exercised, in the amount necessary to maintain the
Trust Account at $10.10 per unit sold to the public in the Public Offering);
(vi) “Public Stockholders” shall mean the holders of the Corporation’s Public
Shares; (vii) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and
(viii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

7



--------------------------------------------------------------------------------

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and Insiders and their respective successors, assigns and permitted
transferees.

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile or electronic
transmission.

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the
Corporation; provided, however, that this Letter Agreement shall earlier
terminate in the event that the Public Offering is not consummated and closed by
June 30, 2017; provided further that paragraph 4 of this Letter Agreement shall
survive such liquidation.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

Sincerely,

 

MODERN MEDIA SPONSOR, LLC

By:  

/s/ Lewis W. Dickey, Jr.

  Name:   Lewis W. Dickey, Jr.   Title:   President By:  

/s/ Jin Chun

  Name:   Jin Chun   Title:   Vice President



--------------------------------------------------------------------------------

By:  

/s/ Lewis W. Dickey, Jr.

  Name:   Lewis W. Dickey, Jr.



--------------------------------------------------------------------------------

By:  

/s/ Blair Faulstich

  Name:   Blair Faulstich



--------------------------------------------------------------------------------

By:  

/s/ George Brokaw

  Name:   George Brokaw



--------------------------------------------------------------------------------

By:  

/s/ John White

  Name:   John White



--------------------------------------------------------------------------------

By:  

/s/ William Drewry

  Name:   William Drewry



--------------------------------------------------------------------------------

By:  

/s/ Adam Kagan

  Name:   Adam Kagan



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

MODERN MEDIA ACQUISITION CORP.

By:  

/s/ Lewis W. Dickey, Jr.

  Name:   Lewis W. Dickey, Jr.   Title:   President and Chief Executive Officer